IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                            : No. 129 DB 2014 (No. 16 RST 2015)
                                            :
                                            :
LARRY CHARLES MILLER                        : Attorney Registration No. 43276
                                            :
PETITION FOR REINSTATEMENT                  :
 FROM ADMINISTRATIVE SUSPENSION             : (Formally Philadelphia)


                                        ORDER


PER CURIAM


       AND NOW, this 25th day of February, 2015, the Report and Recommendation of

Disciplinary Board Member dated February 11, 2015, is approved and it is ORDERED

that Larry Charles Miller, who has been on Administrative Suspension, has never been

suspended or disbarred, and has demonstrated that he has the moral qualifications,

competency and learning in law required for admission to practice in the

Commonwealth, shall be and is, hereby reinstated to active status as a member of the

Bar of this Commonwealth. The expenses incurred by the Board in the investigation

and processing of this matter shall be paid by the Petitioner.